Citation Nr: 1434305	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cystic mass of thyroid, with history of hyperthyroidism.

2.  Entitlement to a rating in excess of 10 percent for osteopenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to July 1988 and from February 1991 to May 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the Veteran's representative's April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With respect to the Veteran's thyroid disability, the Board initially finds that a remand is necessary in order to obtain outstanding VA treatment records from the Fayetteville, North Carolina, VA Medical Center (VAMC) that were considered by the AOJ in the December 2011 supplemental statement of the case, but are not of record.  In this regard, such document specifically noted consideration of VA treatment records dated from February 2011 through December 2011; however, the most recent VA treatment records of record are dated in January 2011.  Therefore, a remand is necessary to obtain such records.

Furthermore, as relevant to both claims, the record reveals that the Veteran receives all of her treatment for such service-connected disabilities through the Fayetteville VAMC and the most recent treatment records are dated in January 2011.  Therefore, while on remand, updated treatment records dated from January 2011 to the present from such facility should be obtained for consideration in the Veteran's appeal.

The Board further finds that a remand is necessary in order to provide the Veteran with contemporaneous VA examinations so as to determine the current nature and severity of her thyroid disability and osteopenia.  In this regard, she was most recently provided VA examinations for such disabilities in September 2011 and February 2009, respectively.  

Pertaining to the Veteran's thyroid disability, such is rated under Diagnostic Code 7915-7900.  Diagnostic Code 7915 provides that a benign neoplasm of any specified part of the endocrine system should be rated as residuals of endocrine dysfunction.  As such, her thyroid disability has been evaluated pursuant to Diagnostic Code 7900, which pertains to hyperthyroidism. 

Under such diagnostic code, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  Hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure is rated 60 percent disabling.  Hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, is rated 100 percent disabling.

The Veteran alleges that her thyroid disability results in mental sluggishness, feeling run down, muscle aches, joint pain, tingling of fingers, hoarseness, irritability, weight loss, and constipation.  At her most recent VA examination in September 2011, she reported additional symptoms of slowing of thought, poor memory, and difficulty swallowing.  However, physical examination did not reveal signs of malaise, hand tremor, or generalized muscle weakness, wasting, or atrophy.  Additionally, the nasal septum was in the midline, there was no posterior pharyngeal erythema, and oral mucosa was intact.  The examiner further found that the Veteran's thyroid disability was most appropriate characterized as status post right hemithyroidectomy with scar for cystic mass.  He noted that the subjective factors were fatigability, poor memory, slowing of thought, difficulty swallowing, weight loss, and muscle and joint pain, and the objective factors were left hemithyroid, soft, no palpable nodules, non tender.  The examiner further determined that the thyroid condition did not result in any sequela.  However, the Board finds that such examination does not fully address whether the Veteran's alleged symptoms are, in fact, present and, if so, whether such are manifestations of her thyroid disability.  Therefore, as the September 2011 VA examination does not fully address the relevant rating criteria, the Veteran should be afforded a new VA examination.

Regarding her claim for an increased rating for osteopenia, the Veteran alleges that such has increased in severity since her February 2009 VA examination.  Currently, the Veteran is in receipt of a 10 percent rating for osteopenia, which was found to only affect her lumbar spine.  At the February 2009 VA examination, the examination revealed that the Veteran's posture was normal with a straight spine on physical examination; however, X-rays showed mild scoliosis and retrolisthesis.  Moreover, a February 2010 VA treatment record reflects increased complaints of flare-ups of pain and stiffness, and she was noted to ambulate with mild kyphosis.  Additionally, a November 2010 bone scan revealed a classification of osteoporosis, which suggests a progression of the osteopenia.  Therefore, there is a suggestion that such disability has worsened since the February 2009 VA examination and there is some question as to whether the Veteran's osteopenia results in muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the Veteran has contended that additional joints, to include the right shoulder, arm, and hand/wrist are affected by her osteopenia.  In this regard, while a December 2010 VA examiner determined that the Veteran's right shoulder rotator cuff strain was unrelated to her osteopenia and there was no pathology to diagnose a right wrist disorder, she continues to contend that additional joints are affected by her osteopenia, to now include her left shoulder.  Additionally, a November 2010 bone density scan revealed a classification of osteoporosis with an interval decrease in the bone density in the left hip and lumbar spine.  Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination to determine the nature and severity of her osteopenia, to include all joints affected.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Fayetteville VAMC dated from January 2011 to the present pertaining to the Veteran's thyroid disability and osteopenia.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record on appeal, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her thyroid disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should identify the nature and severity of all manifestations attributable to the Veteran's thyroid disability, to include any residual scarring.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of her thyroid disability.  The examiner should also indicate whether such requires continuous medication for control. 

The examiner should also identify the functional impairment and limitations associated with the Veteran's thyroid disability in regard to employment and address the impact, if any, such have on her ability to work.  

All opinions expressed should be accompanied by supporting rationale.

3.  After all outstanding records have been associated with the record on appeal, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her osteopenia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should identify the nature of the Veteran's osteopenia, to include whether such has progressed to osteoporosis.  He or should also identify each joint affected by osteopenia/osteoporosis.  In this regard, the examiner should consider the Veteran's statements that her right shoulder, arm, and hand/wrist, and left shoulder are affected by such disease, as well as the November 2010 bone scan demonstrating an interval decrease in the bone density in the left hip and lumbar spine.

For each joint affected by osteopenia/osteoporosis, the examiner should identify the nature and severity of the manifestations of such disease, to include range of motion findings.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  The examiner should also indicate the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

Relevant to the Veteran's lumbar spine, the examiner should also state whether the osteopenia/osteoporosis results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

The examiner should also identify the functional impairment and limitations associated with the Veteran's osteopenia/osteoporosis in regard to employment and address the impact, if any, such have on her ability to work.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

